NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       LLOYD B., TINA M., Appellants,

                                        v.

 ARIZONA DEPARTMENT OF ECONOMIC SECURITY, L.B., Appellees.

                             No. 1 CA-JV 14-0022
                              FILED 06-03-2014


            Appeal from the Juvenile court in Maricopa County
                              No. JD22289
              The Honorable Bradley H. Astrowsky, Judge

                                  AFFIRMED


                                   COUNSEL

Denise L. Carroll, Esq., Scottsdale
By Denise L. Carroll
Counsel for Appellant Lloyd B.

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant Tina M.

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Arizona Department of Economic Security
                    LLOYD B., TINA M. v. ADES, L.B.
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Samuel A. Thumma joined.


C A T T A N I, Judge:

¶1           This is an appeal from a juvenile court’s order granting the
State’s motion to terminate parental rights. For reasons that follow, we
affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             L.B. was born in July 2010; his parents are Lloyd B.
(“Father”) and Tina M. (“Mother”). 1           In June 2012, the Arizona
Department of Economic Security (“ADES”) received a report alleging
that (1) Father was increasingly violent towards Mother in L.B.’s presence;
(2) Father and Mother’s residence had dog feces on the floor and was so
cluttered that only a small path permitted movement through the home;
(3) L.B. was left in his high chair or playpen for hours at a time because he
could not be safely placed on the ground; (4) Father and Mother allowed
L.B. to remain in his own feces for extended periods of time, resulting in a
rash; (5) Father refused to give L.B. food or water for hours at a time; (6)
both parents were unemployed; and (7) Father and Mother had not
obtained services to address L.B.’s special needs due to his premature
birth.

¶3            After an investigation, ADES offered the parents in-home
family preservation services. ADES authorized childcare for L.B. and
urged Father and Mother to remedy the home’s condition. Nevertheless,
Father and Mother did not consistently take L.B. to daycare, made only
minimal improvements to the home’s condition, and failed to participate
in the offered family preservation program.




1       Father testified that he learned from Mother in November 2013 that
he may not be L.B.’s biological father, but he agrees that he is L.B.’s legal
father.



                                     2
                    LLOYD B., TINA M. v. ADES, L.B.
                        Decision of the Court

¶4            In mid-July 2012, Father and Mother both tested positive for
methamphetamine, and ADES thereafter implemented a safety plan
requiring that Mother and L.B. live with Mother’s relatives. Mother
violated the plan, however, when she left her relatives’ home and could
not be located when L.B. needed medical attention.

¶5           ADES took custody of L.B. in late July 2012, three days after
L.B.’s second birthday. ADES placed L.B. with a maternal relative, who
has provided care since then and has expressed an interest in adopting
him.

¶6            On July 31, 2012, ADES filed a dependency petition alleging
neglect due to Mother and Father’s substance abuse, domestic violence,
failure to obtain needed medical services, and failure to provide a safe
living environment. After Mother contested the dependency allegations,
the court found L.B. dependent as to both parents and established a case
plan of family reunification, with a concurrent case plan of severance and
adoption.

¶7           Father, a military veteran, has a long history of abusing
alcohol,   marijuana,    and    methamphetamine.            Father    used
methamphetamine sporadically starting in 1986, and began using daily
with Mother starting in May or June 2012. Father acknowledged that
when he uses drugs, he is unable to appropriately care for L.B., and Father
admitted that he had consumed alcohol and methamphetamine while L.B.
lived with him.

¶8           ADES offered Father the following reunification services:
substance abuse assessment and treatment, drug testing, parent-aide
assistance, and supervised visitation. ADES also recommended that
Father self-refer for mental health services through the Veterans’
Administration (“VA”) or Magellan Health Services.

¶9           Father was scheduled for 57 random drug screens from late
July 2012 through October 2013, but he did not submit any valid urine
samples to the Treatment Assessment Screening Center (“TASC”).
Although Father testified that he has urinary tract and prostate problems
that prevented him from urinating while being monitored, he did not
provide medical support for this claim.

¶10           In late October 2012, Father completed an intake assessment
at TERROS Treatment Center. Although Father denied drug use, he
tested positive for methamphetamine at the time of the intake assessment,
as well as in January and February 2013. Father did not consistently


                                    3
                    LLOYD B., TINA M. v. ADES, L.B.
                        Decision of the Court

participate in TERROS’s substance abuse treatment program, which
resulted in TERROS discontinuing services.

¶11          Father went to Magellan Health Services in June 2013, but he
did not qualify for services. Father completed an intake assessment with
Maverick House, a substance abuse treatment center, which
recommended him for outpatient treatment. In late August, Father
completed a 72-hour outpatient program, but he quit the recommended
aftercare program after two weeks. Father claimed that he began
attending Alcoholics Anonymous (“AA”) meetings in April 2013.

¶12           In mid-January 2013, Father began participating in parent-
aide services, but he did not consistently spend time with L.B. During the
dependency proceedings, Father changed residences multiple times, and
at the time of the severance hearing, Father was living in temporary
housing that he acknowledged would not be an appropriate residence for
L.B. Father also testified that he suffered a stroke in 2011, and since then
has not had stable employment. At the time of the severance hearing, he
was attempting to secure employment at Luke Air Force Base.

¶13          Mother has a history of alcohol, marijuana, and
methamphetamine use. She began using methamphetamine in 2011, with
her use peaking in 2012.

¶14          ADES referred Mother for psychological consultation and
offered her the following reunification services: substance abuse
assessment and treatment, drug testing, parent-aide assistance, and
supervised visitation.

¶15           Although Mother knew that ADES wanted her to submit to
urinalysis testing at TASC, she did not consistently comply with required
drug testing until approximately June 2013. From July 2012 through
October 2013, Mother missed 80 of 187 random urinalysis tests. Mother
tested positive for methamphetamine twice in January 2013.

¶16          In August 2012, Mother completed an intake assessment
with TERROS. But she participated in less than half of the required
counseling sessions from August through December 2012, and she tested
positive for methamphetamine in October 2012. In November 2012,
Mother had “regressed to the early stages of change.” She admitted that
she only went to outpatient meetings sporadically because she was using
methamphetamine and chose not to participate in outpatient treatment.




                                     4
                    LLOYD B., TINA M. v. ADES, L.B.
                        Decision of the Court

¶17           In February 2013, Mother went to an inpatient treatment
facility at Maverick House and participated in a 12-step program. She
lived at the Maverick House facility for 28 days and tested negative for
drugs during that time. ADES referred her to an aftercare program at a
recovery facility, Sunlight of the Spirit, but she left after two weeks to be
with Father. Mother was asked to leave the aftercare program after she
tested positive for methamphetamine in March 2013. In March 2013,
TERROS closed out services to Mother due to her inadequate efforts.

¶18           In April 2013, Mother reengaged with TERROS, which
referred her for standard outpatient treatment with the National Council
on Alcoholism and Drug Dependency (“NCADD”).

¶19          In mid-May 2013, Mother completed an intake assessment
with NCADD, testing positive for methamphetamine. But Mother only
attended one of four scheduled treatment classes.

¶20          In June 2013, Mother moved to Sojourner Center, a domestic
violence shelter, after reporting that Father had assaulted her. Mother
missed all four of her treatment classes that month at NCADD, and she
missed two TASC urinalysis tests.

¶21           In June 2013, ADES filed a Motion for Termination of Parent-
Child Relationship on the grounds of substance abuse and six months’
time in care, and later amended the petition to also include nine and 15
months’ time in care. 2 In July, Mother missed one out of four NCADD


2      The six months’ time-in-care ground allows termination of parental
rights if a “child who is under three years of age has been in an out-of-
home placement for a cumulative total period of six months or longer
pursuant to court order and the parent has substantially neglected or
wilfully refused to remedy the circumstances” leading to the out-of-home
placement. Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(8)(b). The nine months’
time-in-care ground mirrors the six months’ standard for termination, but
is applicable to children of any age. A.R.S. § 8-533(B)(8)(a). The fifteen
months’ time-in-care ground allows severance based on an out-of-home
placement of 15 months or longer if “the parent has been unable to
remedy the circumstances” that caused the out-of-home placement and
“there is a substantial likelihood that the parent will not be capable of
exercising proper and effective parental care and control in the near
future.” A.R.S. § 8-533(B)(8)(c).




                                     5
                    LLOYD B., TINA M. v. ADES, L.B.
                        Decision of the Court

classes. In August, she missed another class and another drug test. In late
August 2013, Sojourner Center asked Mother to leave because she had
missed required meetings. She was homeless for a couple of weeks before
moving into Crossroads Halfway House in late September 2013. 3 That
month, she ended her relationship with Father.

¶22          After a three-day evidentiary hearing, the court found
severance to be in the best interests of the child and terminated Father’s
and Mother’s parental rights to L.B. based on substance abuse, nine
months’ time in care, and 15 months’ time in care.

¶23          Father and Mother timely appealed. We have jurisdiction
under Article 6, Section 9, of the Arizona Constitution and A.R.S. § 8-
235(A).

                               DISCUSSION

¶24          Father and Mother argue that there was insufficient
evidence to support severing their parental rights based on substance
abuse, nine months’ time in care, and 15 months’ time in care. Father also
argues that the juvenile court erred by finding that ADES made
reasonable efforts to provide him appropriate reunification services and
that severance of Father’s parental rights was in L.B.’s best interests.

I.     Applicable Legal Standards.

¶25            The juvenile court may terminate the parent–child
relationship only if clear and convincing evidence establishes at least one
statutory ground for severance. Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶
22, 110 P.3d 1013, 1018 (2005); see also A.R.S. § 8-533(B). The court must
also find that a preponderance of the evidence establishes that severance
is in the child’s best interests. Kent K., 210 Ariz. at 284, ¶ 22, 110 P.3d at
1018; see also A.R.S. § 8-533(B). We review the juvenile court’s severance
order for an abuse of discretion, viewing the evidence in the light most
favorable to sustaining the court’s findings and accepting the court’s
factual findings unless clearly erroneous. Mary Lou C. v. Ariz. Dep’t of
Econ. Sec., 207 Ariz. 43, 47, ¶ 8, 83 P.3d 43, 47 (App. 2004); Manuel M. v.
Ariz. Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2, 181 P.3d 1126, 1128 (App.
2008). We similarly defer to the juvenile court’s credibility assessments.


3      Mother signed a commitment contract on September 24, 2013 to
stay at Crossroads for the next 126 days.



                                      6
                     LLOYD B., TINA M. v. ADES, L.B.
                         Decision of the Court

Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4, 53 P.3d 203, 205
(App. 2002).

¶26            The statutory ground for severance due to substance abuse
requires proof “[t]hat the parent is unable to discharge parental
responsibilities because of . . . a history of chronic abuse of dangerous
drugs, controlled substances or alcohol and there are reasonable grounds
to believe that the condition will continue for a prolonged indeterminate
period.” A.R.S. § 8-533(B)(3). Severance under § 8-533(B)(3) also requires
a showing that ADES provided the parent with adequate reunification
services. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 19, 219
P.3d 296, 303 (App. 2009).Drug use does not need to be constant to be
considered chronic drug abuse. Raymond F. v. Ariz. Dep’t of Econ. Sec., 224
Ariz. 373, 377, ¶ 16, 231 P.3d 377, 381 (App. 2010).                 Parental
responsibilities under § 8-533(B)(3) include providing a child with “food,
shelter, and medical attention,” as well as with good physical care,
emotional security, guidance, and control. Denise R. v. Ariz. Dep’t of Econ.
Sec., 221 Ariz. 92, 97, ¶ 19, 210 P.3d 1263, 1268 (App. 2009).

II.    Reasonable Evidence Supports the Juvenile Court’s Findings
       Regarding Statutory Grounds for Severance.

¶27           Father argues the juvenile court erred by finding that he
would not be capable of exercising proper and effective parental care and
control in the near future due to substance abuse. But a parent’s failure to
remedy his or her substance abuse, knowing that the loss of his or her
child is imminent, is evidence that the parent has not overcome
dependency on drugs and alcohol. Raymond F., 224 Ariz. at 379, ¶ 29, 231
P.3d at 383. In considering whether a parent’s substance abuse will
continue for a prolonged indeterminate period, courts consider the
parent’s treatment history “to gauge the likelihood the parent will be in a
position to parent the child in the foreseeable future.” Id. at 378, ¶ 25, 231
P.3d at 382 (citation omitted). If the parent has been unable to sustain
sobriety in a noncustodial setting, “there is little hope of success in
parenting.” Id. (citation omitted).

¶28          Here, Father refused to participate in required urinalysis
testing through TASC following L.B.’s removal. Father alleged that a
medical condition affected his ability to comply with urinalysis testing,
but he did not provide any evidence documenting his alleged medical
condition. Moreover, he acknowledged that he was able to provide a
urine sample for a new employer a week prior to the severance hearing.




                                       7
                    LLOYD B., TINA M. v. ADES, L.B.
                        Decision of the Court

¶29           Father’s participation with substance abuse treatment was
inconsistent. TERROS services were eventually closed due to Father’s lack
of attendance, and he tested positive for methamphetamine in October
2012, January 2013, and twice in February 2013. Although Father
completed a 72-hour treatment program in late August, his successful
completion does not demonstrate sobriety because the program did not
require drug testing. And Father stopped attending an aftercare program
after only two weeks. Although Father testified that he had been
attending an AA 12-step program, he could not recall the steps of the
program, despite alleging that he was on Step 10.

¶30           Although      Father    testified that    he    last   used
methamphetamine in April 2013, he did not comply with a drug testing
program that could have supported his assertion, and he did not
otherwise show that he was drug free. Accordingly, the record supports
the juvenile court’s finding that Father would be unable to discharge his
parental responsibilities because of substance abuse, and that there were
reasonable grounds to believe that Father’s substance abuse would
continue for a prolonged and indeterminate period.

¶31            Father also contends that ADES did not make diligent efforts
to provide appropriate reunification services under § 8-533(B)(3).
Specifically, he argues that ADES failed to offer services to treat domestic
violence and post-traumatic stress disorder. But the record reflects that
Father waited until May 2013 to self-refer for VA mental health services,
and he did not inform ADES about an alleged two-year waiting list to be
seen by VA mental health specialists. Accordingly, the juvenile court did
not abuse its discretion by concluding that ADES provided appropriate
reunification services.

¶32           Mother argues that the State failed to present sufficient
evidence to prove that she was unable to discharge her parental
responsibilities due to substance abuse. She asserts that she stopped using
drugs at the end of May 2013 and was successfully participating in
substance abuse treatment through NCADD and Crossroads at the time of
the severance hearing.

¶33           The record reflects, however, that Mother has not
demonstrated an ability to remain sober when not in an inpatient setting.
Mother did not consistently submit to urinalysis testing until
approximately mid-June 2013, and she missed 80 out of 187 required
random drug tests from July 2012 through October 2013. She tested
positive for methamphetamine twice in January 2013.


                                     8
                     LLOYD B., TINA M. v. ADES, L.B.
                         Decision of the Court

¶34          After L.B.’s removal, Mother moved from one treatment
center to another without successfully completing a treatment program.
She participated in less than half of the TERROS sessions from August
2012 through December 2012.         Although she tested negative for
methamphetamine use while living at the Maverick House in February
2013, she was asked to leave a subsequent aftercare program after a
positive test in March 2013. TERROS discontinued services due to
Mother’s inadequate participation.

¶35           Mother reengaged services at TERROS in April 2013, and
began participating in NCADD programs in mid May. At intake with
NCADD, however, she tested positive for methamphetamine use and
missed three out of four classes. In June 2013, she moved into a domestic
violence shelter and continued to sporadically attend NCADD classes
through September 2013. In late August 2013, the domestic violence
shelter asked her to leave because she had missed required meetings.

¶36            Mother testified at the severance hearing that she had not
been successful at prior treatment centers because she had not realized at
that time that her life had become so unmanageable. She admitted not
being willing to make a change until September 2013, and that she had
just started to make changes 15 months after L.B. was removed from her
care.

¶37          Notwithstanding Mother’s recent efforts to treat her drug
problem, the record supports the juvenile court’s finding that Mother had
been unable to discharge her parental responsibilities because of drug use
and that there were reasonable grounds to believe Mother’s chronic
substance abuse would continue for a prolonged and indeterminate
period of time.

¶38           Substantial evidence supports the juvenile court’s finding
that severance of Father’s and Mother’s parental rights to L.B. was
warranted based on substance abuse under A.R.S. § 8-533(B)(3), and
because it is undisputed that L.B. had been in a court-ordered placement
for 15 months or longer, the evidence also supports the juvenile court’s
findings under § 8-533(B)(8)(c). Having upheld these grounds for
severance, we need not address any additional grounds found by the
juvenile court. See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251,
¶ 27, 995 P.2d 682, 687 (2000).




                                       9
                     LLOYD B., TINA M. v. ADES, L.B.
                         Decision of the Court

III.   Reasonable Evidence Supports the Juvenile Court’s Finding that
       Severance Is in L.B.’s Best Interests.

¶39           Father argues that the juvenile court’s best interests finding
is not supported by the evidence. He alleges that L.B. is unhappy at his
foster placement, the foster parents are spanking and abusing L.B., and
L.B.’s needs are not being met. Father also argues that he has learned
appropriate parenting skills and should be given more time to obtain
necessary treatment, and that he has a close bond with L.B.

¶40            To determine whether severance is in the best interests of a
child, the court balances the parent’s rights against the child’s rights. Kent
K., 210 Ariz. at 287, ¶ 37, 110 P.3d at 1021. Termination of the parent–child
relationship is in the child’s best interests if the child would be harmed if
the relationship continues or would benefit from termination. Mary Lou
C., 207 Ariz. at 50, ¶ 19, 83 P.3d at 50. Factors to consider include (1)
whether an adoptive placement is immediately available, Audra T. v. Ariz.
Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5, 982 P.2d 1290, 1291 (App. 1998),
(2) whether the current placement is meeting the child’s needs, id., and (3)
whether the child is adoptable. See Maricopa County Juv. Action No. JS-
501904, 180 Ariz. 348, 352, 884 P.2d 234, 238 (App. 1994).

¶41           The juvenile court found that L.B.’s placement with a
relative was meeting L.B.’s special needs, and that L.B. is happy and has
bonded with the relative, who is willing to adopt him. The juvenile court
further found that L.B. “needs to be in a safe, stable, and loving
environment” and that [n]either parent can provide same at this time, or
in the foreseeable future.”

¶42            The evidence supports the juvenile court’s finding that
termination of Father’s parental rights is in L.B.’s best interests. The ADES
case manager testified that L.B.’s placement with relatives provided a
loving and caring environment, and that L.B. appeared to be happy and to
have bonded with his foster parents. The current placement is also
meeting L.B.’s special needs as he is receiving occupational/speech
therapy and attending a developmental preschool. L.B. is adoptable, and
L.B.’s foster parents are willing to adopt him, which demonstrates an
affirmative benefit to L.B. from severance of Father’s parental rights. See
Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 6, 100 P.3d 943, 945
(App. 2004).

¶43          Although Father argues that termination of his parental
rights is premature, we conclude otherwise. See Maricopa County Juv.



                                       10
                     LLOYD B., TINA M. v. ADES, L.B.
                         Decision of the Court

Action No. JS-501568, 177 Ariz. 571, 577, 869 P.2d 1224, 1230 (App. 1994)
(“Leaving the window of opportunity for remediation open indefinitely is
not necessary, nor do we think that it is in the child’s or the parent’s best
interests.”). By the time of the severance hearing, Father had not
demonstrated sobriety, and he acknowledged that he was not in a “stable
place” where he could parent L.B.

¶44            Because severance of Father’s parental rights will allow L.B.
to benefit from adoption in a stable and loving home where his special
needs are met, the juvenile court did not abuse its discretion by finding
that severance is in L.B.’s best interests. See James S. v. Ariz. Dep’t of Econ.
Sec., 193 Ariz. 351, 356, ¶ 18, 972 P.2d 684, 689 (App. 1998).

                               CONCLUSION

¶45          For the foregoing reasons, we affirm the juvenile court’s
termination of Father’s and Mother’s parental rights to L.B.




                                      :gsh




                                      11